MEMORANDUM OPINION


No. 04-04-00561-CR

William HOOPER,
Appellant

v.

The STATE of Texas,
Appellee

From the 226th Judicial District Court, Bexar County, Texas
Trial Court No. 2004-CR-2520-W
Honorable Phil Chavarria, Jr., Judge Presiding
 
Opinion by:    Catherine Stone, Justice
 
Sitting:            Catherine Stone, Justice
Sarah B. Duncan, Justice
Rebecca Simmons, Justice
 
Delivered and Filed:   June 1, 2005

AFFIRMED
            William Hooper pleaded nolo contendere to possession of one gram or more but less than
four grams of cocaine and was placed on four years deferred adjudication probation.  On July 15,
2004, the trial court revoked Hooper’s deferred adjudication probation and assessed punishment at
six years confinement.  We affirm.
            Hooper’s court-appointed appellate attorney filed a brief containing a professional evaluation
of the record and demonstrating that there are no arguable grounds to be advanced. Counsel
concludes that the appeal is without merit.  The brief meets the requirements of Anders v. California,
386 U.S. 738 (1967).  
            A copy of counsel’s brief was delivered to Hooper, who was advised of his right to examine
the record and to file a pro se brief.  No pro se brief has been filed.  After reviewing the record, we
agree that the appeal is frivolous and without merit. The judgment of the trial court is therefore
affirmed.  Furthermore, we grant counsel’s motion to withdraw.  Nichols v. State, 954 S.W.2d 83,
86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n. 1 (Tex.
App.—San Antonio 1996, no pet.).
Catherine Stone, Justice


Do Not Publish